
Allow me to begin by extending to you, Sir, my sincere
congratulations on your election as President of the General
Assembly at its forty-eighth session. I am confident that
your solid diplomatic background and rich experience will
effectively contribute to the success of the work of this
session.
More than ever before, our Organization today needs
cooperation between its Member States if it is to save itself
from attempts to divert its course from the spirit and
principles of its Charter and thereby turn it into a tool for
serving the selfish interests of certain dominant Powers, first
among which is the United States of America.
The world has attached great importance to the end of
the bipolarity that overshadowed the international situation
20 General Assembly - Forty-eighth session
until recently and restricted the ability of the United Nations
to address and resolve international problems. The new era,
however, has failed to provide the United Nations with the
opportunity to apply the principles, objectives and
mechanisms of the Charter. A single Power - the United
States of America - has sought to control the manner in
which the United Nations addresses international issues and
to steer it in accordance with United States interests.
The selectivity and double standard that characterize the
role currently played by the United Nations make it crystal
clear that the United Nations and the Security Council in
particular have become tools that execute the policies of the
Powers that dominate the Organization. The United Nations
is no longer a world Organization capable of resolving the
problems and addressing the crises which beset many
countries and peoples of the world in a manner that is
consonant with the objectives and principles of its own
Charter.

What did the Security Council ever do to implement its
resolution 487 (1981), on the military aggression perpetrated
by Israel against an Iraqi nuclear reactor devoted to peaceful
purposes? That resolution was adopted 12 years ago and the
Security Council has done absolutely nothing to implement
it. Indeed, we have reached the point today at which the
Israeli Deputy Defence Minister, Mordechai Gur, can
arrogantly declare, as he did on 6 June 1993, that Israel does
possess nuclear weapons and that it has the capacity to bomb
the Arab States with those devices. At the same time, Israel
continues to adamantly refuse to sign the non-proliferation
Treaty and the United Nations and the Security Council have
done absolutely nothing to halt the Israeli programmes of
mass destruction weapons, which include the production and
stockpiling of nuclear, biological and chemical weapons
together with the means of their delivery, regardless of the
fact that those programmes constitute a grave threat to the
security and stability of the region and the whole world.
While the United Nations is being forced to engage in
a military operation in Somalia under the pretext of
providing humanitarian assistance, the United Nations stands
helpless and incapable of taking any appropriate action to
put an end to the carnage or to alleviate the bitter human
suffering in Bosnia and Herzegovina and other parts of
former Yugoslavia. This paralysis takes place against the
backdrop of the shifting tides of the positions of the
dominant Powers in line with their own selfish interests and
schemes and their backing away from any measure that
would help in reaching a solution or put an end to this
tragedy.
Because of the climate prevailing in the international
community - a climate of selectivity and double standards -
the gap between North and South continues to widen at the
expense of the interests of the developing countries and Iraq
finds itself in a situation that has never been witnessed
before by any other founding State Member of the United
Nations. This is due to the complications and unfair
treatment meted to Iraq by the resolutions of the Security
Council under pressure exerted by the United States of
America and its hegemonistic policies towards others.
The most telling example of the hegemony exercised by
the United States of America over the United Nations and of
United States monopoly of the interpretation and
implementation of the provisions of the Charter, and use of
the mechanisms related thereto in the service of purely
American rather than common international interests, is what
has been done and continues to be done to Iraq at a time
when it has declared its commitment to the resolutions of the
Security Council which it fully implements. In return, Iraq
continues to be subjected to acts of aggression which
threaten its security and territorial integrity and infringe upon
its sovereignty.
Iraq also remains deprived of its natural right to obtain
its needs, including those described in international legal
terms as basic human and civilian needs. Those needs are
essential for the people of Iraq if they are to continue to lead
a normal life. Iraq also remains deprived of the right to
export its natural resources while its assets remain frozen.
Iraq continues to be denied the right to use its civil aircraft
and ships and continues to be subjected to flagrant military
intervention in its internal affairs, to daily acts of violation
of its airspace, and to the perpetration of a declared
conspiracy against its political system.
Iraq has endeavoured, despite all these adverse
circumstances and difficulties, to contain the crises which
certain powers have so skilfully orchestrated in order to
perpetrate further aggression against Iraq and create pretexts
for continuing to impose the iniquitous comprehensive
blockade against it. Within the framework of Iraq’s serious,
continuous attempts to reveal the truth, close the door on the
forces of ill-intent and expose their objectives, and driven by
its desire to find solutions to the outstanding issues through
a serious responsible dialogue based on justice and fairness
and consistent with international law and the United Nations
Charter, Iraq has called, in a letter dated 30 May 1993 from
the Foreign Minister of Iraq to the President of the Security
Forty-eighth session - 7 October l993 21
Council, for constructive and comprehensive dialogue with
the Security Council within the framework of the legal and
practical interrelationship between Iraq’s implementation of
its obligations and the text of resolution 687 (1991) on the
one hand, and the Security Council’s implementation of its
own obligations towards Iraq according to the provisions of
the said resolution, particularly paragraphs 21 and 22, on the
other.
Iraq calls for the Security Council to adopt fair and just
positions which would reflect the Council’s respect for its
own obligations and commitments as enshrined in the United
Nations Charter, and thereby to respect the sovereignty,
independence, internal security and territorial integrity of
Iraq, lift the unjust blockade that has been imposed upon the
people of Iraq for three years now, and which has inflicted,
and continues to inflict, untold suffering upon them and to
lift all the restrictions that are still imposed without
justification on normal, legitimate Iraqi activities.
Iraq has cooperated objectively with all the inspection
teams and missions dispatched by the United Nations, in
order to fulfil its obligations according to the resolutions of
the Security Council, regardless of how unjust and indeed
how extremely iniquitous those resolutions are. In fact many
of the officials of those teams and missions have confirmed
that Iraq has honoured its obligations in implementation of
the Security Council resolutions.
May I refer here, by way of example, to the statement
made by the United Nations Special Commission
(UNSCOM) Executive Chairman, Mr. Rolf Ekeus, on
13 January 1993, in which he said, "Iraq’s compliance has
been a success so far, and it would be tragic if the last 5 per
cent of implementation could not to be carried out." Earlier,
on 2 September 1992, Mr. Maurizio Zifferero, the head of
the International Atomic Energy Agency (IAEA) inspection
team, said, "Iraq’s nuclear programme stands at zero now."
Convinced that Iraq has met all its obligations under
resolution 687 (1991), we called upon the Security Council,
both as a collective body and as individual Member States,
just as we had long been calling upon the Special
Commission, to conduct a technical, professional and legal
dialogue with Iraq in order to specify the extent to which
resolution 687 (1991) in general, and section C thereof in
particular, have been implemented, so that the Council may
consider implementing paragraphs 21 and 22 of the
resolution, which pertain to the lifting of the economic
sanctions imposed on Iraq. The dialogue proposed by Iraq
was also meant to strip away all the pretexts that have
continued to be used to mask the illegal and aggressive
measures unilaterally taken by certain individual States
against Iraq and its territorial integrity. The most flagrant of
those measures are the so-called "no-fly zones" imposed on
northern and southern Iraq and the military acts of
aggression perpetrated by the United States against Iraq on
17 January 1993 and 27 June 1993.
When the Security Council responded, in July 1993, to
our call for dialogue and sent the Executive Chairman of the
Special Commission to Baghdad to conduct talks with the
Iraqi side, we welcomed the visit and held intensive, frank
and constructive discussions with Mr. Ekeus, through which
we reached an agreement to resolve a number of issues and
to continue our dialogue in earnest on grounds that are just,
fair, logical and consistent with international law and the
United Nations Charter.
We presented to Mr. Ekeus, and through him to the
Security Council, a position paper clearly expressing the way
in which Iraq envisages the relationship between Iraq’s
responsibilities towards the Security Council and its
resolutions, on the one hand, and the responsibilities of the
Security Council, both as a body and as Member States,
towards Iraq’s firm rights and legitimate demands, foremost
among which are the following: to respect the sovereignty,
internal security and dignity of the people and State of Iraq;
to guarantee Iraq’s right to development and to industrial,
scientific and technological progress; to implement
paragraph 22 of Security Council resolution 687 (1991),
pertaining to the lifting of the embargo on Iraq now that Iraq
has accomplished what is required of it under the provisions
of section C of that resolution; to work in earnest towards
the implementation of paragraph 14 of resolution 687 (1991),
pertaining to the establishment in the Middle East of a zone
free of weapons of mass destruction and the means of their
delivery and to bring to an immediate end the so-called
"no-fly zones" imposed on northern and southern Iraq, which
constitute an illegal use of armed force by three permanent
member States of the Security Council, aimed at interfering
in the internal affairs of a Member State of the United
Nations.
Iraq reiterated its positive positions and its desire for
dialogue during the meetings held last month here in New
York by the Iraqi high-level technical delegation. We have
also endeavoured to ensure that this positive spirit prevails
in the current round of meetings which started in Baghdad
on 2 October 1993. We look forward to seeing this round
22 General Assembly - Forty-eighth session
succeed in solving all outstanding issues in a complete and
final manner so that the Security Council may begin in
earnest to implement paragraph 22 of resolution 687 (1991)
which states that the Security Council:
"Decides that upon the approval by the Security
Council of the programme called for in paragraph 19
above and upon Council agreement that Iraq has
completed all actions contemplated in paragraphs 8, 9,
10, 11, 12 and 13 above, the prohibitions against the
import of commodities and products originating in Iraq
and the prohibitions against financial transactions
related thereto contained in resolution 661 (1990) shall
have no further force or effect".
In view of these developments, and in order for the
principles of justice and equity and of the mutuality of rights
and obligations between Iraq and the Security Council to
prevail, we hereby call upon all countries of the world to
support our initiative for dialogue and understanding between
the Council and Iraq so that such dialogue may lead without
delay to the lifting of the unjust and iniquitous blockade
imposed on our country, and thereby to put an end to the
methods of coercion, threats and aggression being used
against our country.
We also call upon the countries of the world to urge the
Security Council, both as a collective body and as individual
Member States, to consider Iraq’s legitimate demands as
expressed in the Iraqi position paper submitted to the
Security Council in July 1993. The paper deals with the
most important issues, especially respect for Iraq’s
sovereignty, internal security and territorial integrity, the
lifting of the iniquitous blockade, the removal of the "no-fly
zones" illegally imposed on parts of Iraq and abstaining from
any further aggression against Iraq.
The people of Iraq are being subjected to inhumane
policies and practices that have further aggravated their
suffering which increases from one day to the next. The
domination by the United States and its allies over the
activities of the Sanctions Committee, which was set up in
accordance with Security Council resolution 661 (1990), has
made that Committee hostage to premeditated political
objectives and ill intentions against Iraq and its people. The
Committee has ignored the basic civilian and human needs
of the Iraqi people to the extent that it has refused to allow
Iraq to obtain much needed medical supplies as well as
equipment and educational supplies for its schools. The
Committee has gone as far as to consider paint for school
desks and blackboards as well as ink as proscribed materials
that the Iraqi people should not be permitted to obtain.
In refusing to grant the permission to obtain any of
those essential civilian requirements, it resorts to flimsy
pretexts and unacceptable justifications. For instance, the
Committee has refused to allow pencils and notebooks to be
supplied to Iraq’s schoolchildren, claiming that the quantity
requested was too large. The Committee has also rejected
a request for the supply of medical equipment, beds and
air-conditioning systems for Iraqi hospitals. The reason
given for that refusal was that the end user was not known.
What irony! The Sanctions Committee has refused to allow
water purification materials to be supplied to Iraq, rejected
a request submitted by a company for the reconstruction of
a factory producing medical syringes in Iraq and refused to
allow the importation of spare parts for a baby-food factory
in Iraq under the pretext that such spare parts would
contribute to the expansion of the country’s industrial
capability.
The practices of a limited number of Member States in
the Sanctions Committee which seems to have inherited the
veto privilege under the cover of general consensus, have
demonstrated beyond all doubt that the embargo is geared
towards destroying Iraqi society with premeditated
persistence and through organized and calculated efforts
driven by political motives that are contrary to all values,
laws and norms acceptable to the international community
now or in the past.
The war of destruction launched against Iraq by the
United States and its allies, the continued imposition of the
comprehensive blockade and the denial of Iraq’s right to
export its oil and use its frozen assets in foreign banks have
all combined to make Iraq unable to provide even the most
elementary of its people’s basic humanitarian needs, such as
food and medication. The result has been a huge increase in
mortality among children and the elderly, due to the grave
shortage of medicines. On top of all its other difficulties in
various fields, Iraq suffers from, for example, an acute
shortage of medicines for the treatment of cancer, kidney
problems, heart disease, diabetes, blood pressure disorders,
eye diseases, diarrhoea, tuberculosis and other serious
diseases. Over the months that have elapsed in 1993,
tuberculosis-related fatalities among children have risen by
81 times over the figure registered for the corresponding
period in 1989; and this is but one example.
I do not wish to elaborate on the difficult humanitarian
conditions of the Iraqi people. The reports by the various
missions and agencies of the United Nations have warned
against the dangerous results of the deteriorating food and
health situation brought upon the Iraqi people as a result of
the blockade.
Forty-eighth session - 7 October l993 23
The most recent of those reports is Food and
Agriculture Organization (FAO) document 237, issued in
July 1993 under the title "Special Warning". This document
depicts the deterioration of Iraq’s food situation as a result
of the difficulties facing the agricultural sector because of
acute shortages of equipment and pesticides and the spread
of agricultural epidemics. The FAO report also points out
that the economic sanctions imposed upon Iraq have led to
the spread of deprivation on a massive scale, thus exposing
the vast majority of the Iraqi population to acute food
shortages and malnutrition, particularly children under five
years of age. The report also states that the economic
blockade has practically paralysed the country’s economy
and led to continued deprivation and the spread of massive
human suffering.
Not content with its military aggression against Iraq on
17 January 1991 or with all the inhuman practices it has
pursued against the Iraqi people, the United States of
America has continued to perpetuate direct and unilateral
acts of military aggression against Iraq under various false
pretexts and flimsy justifications. In addition to the first
colossal aggression of 1991, the United States perpetrated
two further acts of aggression against Iraq’s civilian
population and civilian installations on 17 January 1993 and
27 June 1993. These two additional acts of aggression
resulted in the loss of many innocent civilian lives among
children, women and elderly people.
As a permanent member of the Security Council, the
United States of America has a double responsibility to
abide by international law and the United Nations Charter.
The United States should be the last country to resort to the
use of force in resolving disputes, yet it perpetrated
aggression against Iraq on the basis of unfounded and absurd
allegations that there was a conspiracy against the life of the
former United States President. In so doing, the United
States Government justified its action by a twisted
interpretation of Article 51 of the United Nations Charter
that was totally alien to that article’s letter and spirit.
This behaviour constitutes a grave escalation of a policy
that has been and will certainly continue to be a threat to
international peace and security, a policy that violates the
right of States to self-defence, as enshrined in the Charter of
the United Nations. The behaviour of the United States, in
particular its aggression of 27 June 1993, has met with
rejection and condemnation from many countries round the
world, including some allies of the United States itself.
As regards the issue of human rights, Iraq proceeds
from a complete belief in those rights and in the fact that
respect for, and protection of, human rights remains an
unquestionable element upon which the internal structure of
society is established and an element that contributes
positively to the establishment of peace and justice at the
international level. It is on the basis of such conviction and
such understanding that Iraq has acceded to many
international covenants on human rights. Iraq has also
honoured its obligations by submitting regular reports
regarding the situation of human rights. While we realize
that many positive developments have taken place in the
field of human rights, reflecting the widespread recognition
of their importance, a recognition further cemented by legal
provisions in the various international covenants, these
developments have not been accompanied, in terms of real
application, by an earnest endeavour to help create the right
climate for the declared legal provisions to be implemented
in accordance with the greatly varying circumstances
prevailing in various States, according to each one’s cultural
background, religious beliefs and level of progress and
development. On the contrary: it can be seen that the
concept of human rights has become a weapon used by
certain States possessing the means of influence with which
to exert discriminatory pressure on other States for selfish
political objectives and interests rather than for the
realization of common objectives and interests of the
international community. What is particularly worrying to
us is the neglect shown towards basic rights upheld by the
international community and declared as governing principles
such as the right to self-determination, the right to
development, the right of States to respect for their
sovereignty, stability and territorial integrity as well as
non-interference in their internal affairs.
The great challenges facing the United Nations put the
Organization at a decisive crossroads, beyond which we shall
see the will of the international community either totally
paralysed under the influence of dominant Powers, or
searching for an outlet through an endeavour to restore
balance to the mechanisms governing the process of
decision-making and decision-implementation in the various
United Nations agencies, with a view to ensuring the
effectiveness of the Organization and guaranteeing its ability
to resolve international problems in accordance with rules of
fairness, justice and international law, as well as ensuring the
revitalization of the role of the United Nations on the basis
of compatible and unified concepts and criteria and away
from double standards.
The enhancement of the United Nations ability to
maintain peace requires, above all, strict adherence to the
objectives and principles of the Charter, particularly the
principles of the sovereign equality of States, the right of
24 General Assembly - Forty-eighth session
peoples to self-determination, to non-interference in the
internal affairs of States and to observance of the rules of
international law.
Iraq, as a founding Member of the United Nations, is
extremely anxious that the Organization’s name and emblem
remain worthy of respect and continue to be regarded as a
beacon of hope by all peoples of the world. We believe that
membership in the Security Council should go hand in hand
with the new realities brought about by the increased
membership of the United Nations, and that this should be
done in a manner that would bring about a more equitable
and balanced representation of all United Nations Member
States. The Council should abide by the principles of clarity
and openness in its decision-making process; it should also
operate with due regard to respect for the sovereign rights of
all States.
My country supports the thesis put forth by the
Secretary-General in his report "An Agenda for Peace"
regarding the importance of the role assigned to the General
Assembly by the United Nations Charter, especially in the
field of the maintenance of international peace and security.
The achievement of the United Nations objectives
requires that the mechanisms of the General Assembly
should be strengthened within the framework of its spheres
of competence stipulated by the Charter and that this should
be done through discussion and the adoption of resolutions
on subjects of international importance.
The strength and vitality of the United Nations are
closely linked to the extent of participation by its Member
States in the process of decision-making and to their
equitable representation in the various specialized organs and
agencies.
The United Nations Secretary-General, in his report
"An Agenda for Peace", highlights the fundamental fact that
social peace is just as important as strategic and political
peace. He stresses that peace cannot be guaranteed within
the framework of narrow military concept, as there are
several economic and environmental factors that play their
part in the maintenance of peace and that those factors can
themselves become the fuel for the eruption of conflicts and
wars between peoples.
The need to maintain international peace and security
puts the United Nations face to face with the responsibility
of removing the causes of conflict in which economic factors
play the vital role.
If it is said today that the world has put the dangers of
the cold war behind it, we must remind ourselves that our
world faces very real dangers that arise from the grave
deterioration in the world economic situation, particularly the
bitter suffering of the developing countries, their increasing
poverty and the frustration of their development
programmes.
The gap has been growing wider and wider between the
rich industrial North and the poor South which is seeking an
opportunity for survival as it witnesses the prices of its basic
commodities tumble, its foreign trade deteriorate, and its
resources become prey to plunder and extortion.
Peace is a concept that cannot be divided. It is a
fundamental right for mankind, recognized by all religions
as well as by international covenants. That indivisible
concept of peace must combine all dimensions, especially
the economic which, if missing, exposes the international
community to grave problems and dangerous conflicts.
To really guarantee international peace and security, we
must realize that this depends on the extent to which the
inherent causes of conflict are removed and that economic
and social development constitute the most important
foundation upon which to establish international peace and
security.
Once we realize this, we shall find that many of the
causes of instability arise from economic and social factors.
The United Nations should address such factors in all
seriousness and should give them priority in the activities of
its various organs, particularly the General Assembly and its
specialized agencies, in a manner that would heighten the
efficacy of the United Nations and the role it plays in
facilitating cooperation between States in the fields of
economic and social development and in other areas of
international cooperation.
This responsibility should be shouldered by the United
Nations on the basis of the principles enshrined in its
Charter for the enhancement of the factors of economic
development and progress and the establishment of
multilateral non-discriminatory international economic order
which would be based on respect for the choices made by
countries and peoples and which would encourage respect
for mutual interests and put an end to exploitation and
hegemony.
The United Nations should focus its efforts on the
search for the practical formulae that would lead to
consolidating the national infrastructures and enhancing the
Forty-eighth session - 7 October l993 25
capabilities of the poorer and developing countries and help
them overcome their difficulties, implement their
development programmes and narrow the huge gap existing
at present between the rich industrial countries and the
developing countries. Such an effort will no doubt serve the
cause of stability, security and peace in the world.
